             Case MDL No. 2894 Document 34 Filed 06/05/19 Page 1 of 3



                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION


IN RE: LKQ CORPORATION AFTERMARKET
AUTOMOBILE GRILLE TRADEMARK LITIGATION                                                   MDL No. 2894


                                 ORDER DENYING TRANSFER


        Before the Panel: LKQ Corporation and Keystone Automotive Industries, Inc. (collectively,
LKQ) move under 28 U.S.C. § 1407 to centralize pretrial proceedings in the actions listed on
Schedule A in the Southern District of Georgia. This litigation consists of four actions—two civil
forfeiture actions pending in the Southern District of Georgia, a declaratory judgment pending in the
District of District of Columbia, and a declaratory judgment and antitrust action pending in the
District of Delaware. LKQ alternatively suggests centralization in the Northern District of Illinois.
FCA US LLC (Chrysler), the defendant in the Delaware action, supports centralization in the
Southern District of Georgia. The United States, the plaintiff in the forfeiture actions and the
defendant in the D.C. action, as well as the individual defendants in the D.C. action, oppose
centralization. Alternatively, should we centralize this litigation, these parties support the Southern
District of Georgia as the transferee forum.

         On the basis of the papers filed and the hearing held, we conclude that centralization will not
serve the convenience of the parties and witnesses or further the just and efficient conduct of this
litigation. Where only a minimal number of actions are involved, the proponent of centralization
bears a heavier burden to demonstrate that centralization is appropriate. See In re Transocean Ltd.
Sec. Litig. (No. II), 753 F. Supp. 2d 1373, 1374 (J.P.M.L. 2010). LKQ has not met that burden here.

         These actions arise from the seizure by United States Customs and Border Protection of
aftermarket automobile grilles at various ports around the country. Beyond this, the actions are
notably different. In the two forfeiture actions pending in the Southern District of Georgia, the
government seeks forfeiture of certain of the grilles on the basis that they bear counterfeit marks, or
marks that unlawfully copy or simulate registered trademarks of the original automobile
manufacturers. In the Delaware action, LKQ, which imported the grilles, asserts claims for
declaratory judgment, breach of contract, and antitrust violations against Chrysler based on its
alleged instigation and direction of the government’s purported misapplication of the Lanham Act
and the Tariff Act of 1930 to seize the aftermarket grilles. Finally, in the D.C. action, LKQ
challenges the actions of various federal agencies and officers with respect to the seizure of the
aftermarket grilles. LKQ alleges that the government unreasonably and unlawfully delayed
instituting civil forfeiture actions for the grilles, and that this delay constitutes a violation of LKQ’s
Fifth Amendment due process rights. While these actions will share some common factual
questions, these issues are not sufficiently complex or numerous to warrant centralization,
particularly given the small number of actions and involved parties.
             Case MDL No. 2894 Document 34 Filed 06/05/19 Page 2 of 3



                                                   -2-


         To the extent these actions may involve duplicative discovery or motion practice, alternatives
to centralization appear eminently feasible. One of the forfeiture actions now pending in the
Southern District of Georgia was transferred sua sponte from the Central District of California under
the first-to-file doctrine (after both LKQ and the United States indicated consent to venue in the
Southern District of Georgia). At oral argument, counsel for Chrysler stated that it would agree to
a Section 1404 transfer of the Delaware action to S.D. Georgia. And, in the D.C. action, the United
States has moved to dismiss or, in the alternative, to transfer that action to the Southern District of
Georgia. “[W]here a reasonable prospect exists that resolution of Section 1404 motions could
eliminate the multidistrict character of a litigation, transfer under Section 1404 is preferable to
centralization.” In re Gerber Probiotic Prods. Mktg. & Sales Practices Litig., 899 F. Supp. 2d 1378,
1380 (J.P.M.L. 2012). Such a reasonable prospect exists here.

       Even if transfer is denied, this litigation involves only four actions pending in three districts.
Informal cooperation among the relatively few involved attorneys and coordination among the
involved courts therefore are practicable alternatives to centralization. See, e.g., In re Eli Lilly & Co.
(Cephalexin Monohydrate) Patent Litig., 446 F. Supp. 242, 244 (J.P.M.L. 1978); see also Manual
for Complex Litigation, Fourth, § 20.14 (2004).

        IT IS THEREFORE ORDERED that the motion for centralization of these actions is denied.


                                         PANEL ON MULTIDISTRICT LITIGATION




                                                           Sarah S. Vance
                                                                Chair

                                        Lewis A. Kaplan                  Ellen Segal Huvelle
                                        R. David Proctor                 Catherine D. Perry
                                        Karen K. Caldwell                Nathaniel M. Gorton
        Case MDL No. 2894 Document 34 Filed 06/05/19 Page 3 of 3



IN RE: LKQ CORPORATION AFTERMARKET
AUTOMOBILE GRILLE TRADEMARK LITIGATION                           MDL No. 2894


                                  SCHEDULE A

                District of Delaware

    LKQ CORPORATION, ET AL. v. FCA US LLC, C.A. No. 1:19-00054

                District of District of Columbia

    LKQ CORPORATION, ET AL. v. UNITED STATES OF AMERICA, ET AL.,
         C.A. No. 1:18-01562

                Southern District of Georgia

    UNITED STATES OF AMERICA v. 324 AUTOMOTIVE GRILLES,
         C.A. No. 4:18-00195
    UNITED STATES OF AMERICA v. 25 AUTOMOTIVE GRILLES,
         C.A. No. 4:19-00096
